STOCKHOLDERS AGREEMENT

 

This Stockholders Agreement (as executed and as it may be amended, modified,
supplemented or restated from time to time, as provided herein, this
“Agreement”), dated as of _______________, 2020, is entered into among each
Person identified on Schedule 1 hereto and executing a signature page hereto and
each other Person who after the date hereof acquires securities of the Company
and agrees or is required to become a party to, and bound by, this Agreement in
accordance with Section 4.1 (each referred to herein as a “Stockholder” and,
collectively, the “Stockholders).

RECITALS:

WHEREAS, Gerard M. Jacobs ("GMJ"), the Roberti Jacobs Family Trust (the "RJFT")
and William C. Jacobs ("WCJ", and, together with GMJ, the RJFT and their
Affiliates, the "Jacobs Stockholders") collectively own 1,401,623 shares of
Common Stock, and options, warrants, and rights to purchase warrants exercisable
into 1,582,948 shares of Common Stock;

WHEREAS, Lifted merged with and into Lifted Sub (with Lifted Sub as the
surviving entity (the "Merger")) pursuant to that certain Agreement and Plan of
Merger (the "Merger Agreement"), dated January 7, 2020, by and between the
Company, Lifted Sub, GMJ, WCJ, Lifted and Nicholas S. Warrender ("NSW"), and in
connection with the Merger, NSW was issued 3,900,455 shares of Common Stock; and

WHEREAS, the Stockholders desire to enter into this Agreement to set forth
certain understandings and agreements concerning the shares of capital stock
held by the Stockholders from time to time, including the voting, and transfer
of such shares, and to set forth certain additional provisions concerning the
governance and management of the Company.

NOW, THEREFORE, in consideration of the mutual premises and covenants contained
in this Agreement and other valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows intending
to be legally bound hereby:

Section 1.Definitions 

Certain capitalized terms used in this Agreement shall have the meanings set
forth below or in the Section of this Agreement referred to below: 

“Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by, or is under common control with that Person; for purposes of this
definition, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”) shall mean the ownership or
control of securities possessing more than fifty percent (50%) of the voting
power of all outstanding voting securities of an entity or the power otherwise
to direct or cause the direction of the management and policies of the entity,
whether through the ownership of voting stock or similar rights.

--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------



“Business Day” shall mean any day other than a Saturday, a Sunday or any day on
which banking institutions located in Chicago, Illinois are authorized or
required by law or other governmental action to close.

“Change in Control” shall mean: (a) the sale of all or substantially all of the
consolidated assets of the Company to a Third-Party Purchaser (whether to a
single Person or a group of Persons, or in a single transaction or series of
related transactions); (b) a sale resulting in Stock having no less than a
majority of the voting power of all the issued and outstanding Stock (on a fully
diluted basis, treating any security or other instrument convertible into or
exercisable or exchange for any Stock) being held by a Third-Party Purchaser
(whether to a single Person or a group of Persons, or in a single transaction or
series of related transactions); or (c) a merger, consolidation,
recapitalization or reorganization of the Company with or into a Third-Party
Purchaser that results in Stock having no less than a majority of the voting
power of all the issued and outstanding Stock (on a fully diluted basis,
treating any security or other instrument convertible into or exercisable or
exchange for any Stock) being held by a Third-Party Purchaser.

“Common Stock” shall mean the common stock, $0.001 par value, of the Company, as
set forth in the Company’s Articles of Incorporation, and any capital stock
issued in respect thereof, or in substitution therefor, in connection with any
stock split, dividend or combination, or any reclassification, recapitalization,
merger, consolidation, exchange or similar reorganization.

“Common Stock Equivalents” shall mean any securities or other instruments of the
Company which would entitle the holder thereof to acquire, at any time, any
shares of Common Stock, including, without limitation, any debt, preferred
stock, rights, options, warrants or other instrument that is at any time
convertible into or exercisable or exchangeable for, or otherwise entitles the
holder thereof to receive shares of Common Stock.

“Company” shall mean Acquired Sales Corp., a Nevada corporation.

“Company Board” shall mean the board of directors of the Company and any
committee granted powers comparable to the full board of directors of the
Company.

“Entity” shall mean any general partnership, limited partnership, corporation,
joint venture, trust, limited liability company, limited liability partnership,
business trust, cooperative or association.

“Failed Vote” has the meaning set forth in Section 3.6.

“Future Group Representative” shall mean, with respect to each Future
Stockholder Group, the Initial Representative of such Future Stockholder Group
until such time as: (i) the death or other incapacity of the Future Group
Representative (in which case, the replacement shall be appointed by Future
Stockholder Group Members holding a majority of the shares of Common Stock owned
by such Future Stockholder Group which replacement, for the avoidance of doubt,
must be (or control) a Future Stockholder Group Member of the applicable Future
Stockholder Group); or (ii) the Future Stockholder Group Members holding at
least 75% of the shares of Common Stock owned by such Future Stockholder Group
sends written notice to each Stockholder Group Representative that the Initial
Representative is no longer the Future Group Representative for such Future
Stockholder Group and such notice names a replacement Future

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



Group Representative (who, for the avoidance of doubt, must be (or control) a
Future Stockholder Group Member of the applicable Future Stockholder Group).

“Future Stockholder Group” has the meaning set forth in Section 4.1.

“Future Stockholder Group Member” has the meaning set forth in Section 4.1.

“Jacobs Representative” shall mean GMJ, until such time as the death or other
incapacity of GMJ, in which case the replacement Jacobs Representative shall be
WCJ.

“Jacobs Stockholders” has the meaning set forth in the Recitals and each other
Permitted Transferee of a Jacobs Stockholder who after the date hereof acquires
securities of the Company from any of them and agrees or is required to become a
party to, and bound by, this Agreement in accordance with Section 4.1.

"Lifted" shall mean Warrender Enterprise Inc. d/b/a Lifted Liquids, a Wisconsin
corporation.

"Lifted Sub" shall mean Lifted Liquids, Inc., an Illinois corporation and a
wholly-owned subsidiary of the Company.

“Nonvoting Party” has the meaning set forth in Section 3.6.

“Permitted Transferee” of a Stockholder shall mean (a) the Stockholder’s spouse,
parent, child, grandchild, sibling, niece or nephew (whether natural, adopted or
in the process of adoption) (b) an entity owned 100% by the Stockholder or any
of the foregoing individuals and (c) a revocable trust established by the
Stockholder for the Stockholder’s benefit and of which the Stockholder is the
sole trustee.

“Person” shall mean any individual or Entity, and the heirs, executors,
administrators, trustees, legal representatives, successors and assigns of such
individual or Entity where the context so admits.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Stock” shall mean all (i) shares of Common Stock issued and outstanding from
time to time; (ii) all Common Stock Equivalents issued and outstanding from time
to time; and (iii) shares of any other class of voting capital stock of the
Company or any securities or other instruments issued and outstanding that are
convertible into or exchangeable or exercisable for such voting capital stock.

“Stockholder” or “Stockholders” has the meaning set forth in the Preamble.

“Stockholder Group” means each of the Jacobs Stockholders, NSW, and each Future
Stockholder Group that becomes a party hereto.

“Stockholder Group Representative” shall mean the Jacobs Representative, NSW,
and each Future Group Representative.

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------



“Third-Party Purchaser” shall mean a Person that is not a Stockholder or an
Affiliate of a Stockholder.

“Transfer” shall mean, in the context of a transfer of Stock, the direct or
indirect sale, assignment, pledge, hypothecation, transfer or other disposition
(voluntarily or involuntarily, by gift or otherwise, and whether as security or
otherwise) by a Stockholder of all or a portion of the Stockholder’s Stock,
including (i) the sale, assignment, pledge, hypothecation, transfer or other
disposition (voluntarily or involuntarily, by gift or otherwise, and whether as
security or otherwise) of an equity interest in any Person, substantially all of
the assets of which consist, directly or indirectly, of Stock, or (ii) the
merger or consolidation of a Stockholder, or of any Person referred to in clause
(i), with another Person.

Section 2.Restrictions on Transfer. No Stockholder shall vote in favor of a
Change in Control, unless such Change in Control has been approved by the
Company Board and each Stockholder Group Representative.  

Section 3.Board of Directors and Management. 

Section 3.1Board Composition. Each Stockholder agrees to vote or cause to be
voted at a regular or special meeting of stockholders of the Company (or by
written consent) all shares of Stock now or hereafter owned or controlled by
such Stockholder for such slate of directors (including any weighted vote, if
applicable) as unanimously agreed upon by the Stockholder Group
Representatives. 

Section 3.2Director Removal and Vacancy 

(a)Except in circumstances in which a director (pursuant to the Company’s bylaws
or any amendment thereof) is proposed to be removed for cause, no party hereto
shall vote to remove any member of the Company Board nominated in accordance
with the aforesaid procedure unless the removal is unanimously agreed upon by
the Stockholder Group Representatives. 

(b)In the event of any vacancy on the Company Board created by the resignation,
removal, incapacity or death of any person nominated under Section 3.1, each
Stockholder agrees to vote or cause to be voted at a regular or special meeting
of stockholders of the Company (or by written consent) all shares of Stock now
or hereafter owned or controlled by such Stockholder for the individual to fill
such vacancy as unanimously agreed upon by the Stockholder Group
Representatives.  

Section 3.3Charter and Bylaws.  Each Stockholder shall vote all of the Stock
owned or controlled by such party (whether now or hereafter acquired) to ensure
that the charter and bylaws of the Company are consistent with, and do not at
any time conflict with, the provisions of this Agreement.  No Stockholder shall
grant any proxy (other than to representatives of the Company to vote in
accordance with the provisions of this Agreement) or enter into or agree to be
bound by any voting trust or voting agreement with respect to any Stock nor
shall any Stockholder enter into any shareholder agreements or arrangements of
any kind with any Person with respect to any Stock on terms inconsistent with
the provisions of this Agreement (regardless whether such agreements and
arrangements are with other Stockholders or holders of Stock that  

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------



are not parties to this Agreement), including but not limited to agreements or
arrangements with respect to the acquisition, disposition or voting of Stock.

Section 3.4Employment Terms and Compensation.  Each Stockholder agrees to vote
or cause to be voted at a regular or special meeting of directors, of committees
of directors, or of stockholders of the Company (or by written consent) all
director votes controlled by such Stockholder and all shares of Stock now or
hereafter owned or controlled by such Stockholder in favor of only those
employment agreements, consulting agreements, fee agreements, base salaries,
bonuses, management bonus pools amounts and calculations, management bonus pool
allocations and payments, future stock options or warrants issuances, and any
other direct or indirect compensation or benefits of any nature whatsoever to
any directors, officers, employees, consultants, representatives or agents of
the Company, Lifted Sub, or any other subsidiary or affiliate of any of them
("Employment Terms and Compensation"), that are unanimously agreed upon by the
Stockholder Group Representatives, and against all Employment Terms and
Compensation that are not unanimously agreed upon by the Stockholder Group
Representatives. 

Section 3.5Acquisitions, Divestitures and Capital Raises.  Each Stockholder
agrees to vote or cause to be voted at a regular or special meeting of directors
or stockholders of the Company (or by written consent) all director votes and
all shares of Stock now or hereafter owned or controlled by such Stockholder in
favor of only those future acquisitions, divestitures or capital raises that are
unanimously agreed upon by the Stockholder Group Representatives, and against
all future acquisitions, divestitures or capital raises that are not unanimously
agreed upon by the Stockholder Group Representatives.  

Section 3.6Grant of Proxy.  Upon the failure of any party (a “Nonvoting Party”)
to vote such party’s Stock in accordance with the terms of this Section 3 (a
“Failed Vote”), the Nonvoting Party hereby grants to its Stockholder Group
Representative, a proxy coupled with an interest in all Stock owned or
controlled by the Nonvoting Party, which proxy shall be exercisable by such
Person (i) not earlier than five (5) days after the Nonvoting Party has received
written notice from any other Stockholder identifying the subject of the
Nonvoting Party’s Failed Vote and indicating that the Stockholder Group
Representative delivering the notice intends to exercise the Stockholder’s right
to designate a proxy holder, and (ii) only if, during such period of five (5)
days, the Nonvoting Party fails to cure the Failed Vote by voting the Nonvoting
Party’s Stock in accordance with the terms of this Section 3.  If the proxy
becomes exercisable, the proxy shall be exercisable and irrevocable as to the
subject of, and until the proxy holder has cast a vote in respect of, such
Failed Vote, or until this Agreement terminates pursuant to its terms or this
Section 3.6 is amended to remove such grant of proxy in accordance with Section
4.6.  

Section 4.Miscellaneous. 

Section 4.1New Stockholder Groups.  If the Stockholder Group Representatives
unanimously agree to allow a Person or group of Persons (with such Group of
Persons being referred to as a “Future Stockholder Group” and each individual
Person as a “Future Stockholder Group Member”) to become a party to this
Agreement, then the members of such Future Stockholder Group may be permitted to
become a party hereto as follows:  

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------



(a)The Future Stockholder Group Members owning a majority of the shares of
Common Stock owned by the Future Stockholder Group shall have named a
Stockholder Group Representative for such Future Stockholder Group (the “Initial
Representative”). 

(b)Each Future Stockholder Group Member shall have executed a joinder to this
Agreement in the form attached hereto as Exhibit A (a “Joinder”). 

Upon the occurrence of (a) and (b), each such Future Stockholder Group shall be
a “Stockholder Group” hereunder and each such Future Stockholder Group Member
shall become a “Stockholder” hereunder. Further, any Permitted Transferee or
Affiliate of a Stockholder that, after the date hereof, acquires shares of Stock
from a Stockholder must as a condition to the effectiveness of such acquisition
become a party to this Agreement.  Each such Permitted Transferee shall become a
party to this Agreement, without the need for the consent, approval or signature
of any other Stockholder, by executing a Joinder, and thereafter, such Person
shall become a “Stockholder” hereunder.

Section 4.2Specific Performance; Other Rights.  The parties recognize and hereby
acknowledge that, in view of the uniqueness of the transactions contemplated
hereby, money damages that would result by reason of the failure of any of the
other parties to perform any of their obligations under this Agreement may be
impossible to measure, and that, in any event, money damages would be an
inadequate remedy under such circumstances. Therefore, each party agrees that
the other parties shall be entitled to specific enforcement of the terms hereof
in addition to any other remedy to which they may be entitled at law or in
equity. Accordingly, if any party should institute an action or proceeding
seeking specific enforcement of the provisions of this Agreement, the party or
parties against which such action or proceeding is brought hereby waives the
claim or defense that the party instituting such action or proceeding has an
adequate remedy at law, and the parties hereby agree not to assert in any such
action or proceeding the claim or defense that such remedy at law exists, and
shall waive or not assert any requirement to post bond in connection with
seeking specific performance.  The parties hereby agree that this provision is
without prejudice to any rights or remedies that the parties may have at law or
in equity for any failure to perform under this Agreement. Except as provided
herein, this Agreement is not intended to limit or abridge any rights of the
Stockholders which may exist apart from this Agreement. 

Section 4.3Compliance with Securities Laws; Notice of Intention to Sell Shares.
 In addition to any other restrictions provided in this Agreement: (a) no
Stockholder shall Transfer any shares of Stock unless the Transfer is either (i)
pursuant to an effective Registration Statement under the Securities Act and is
in compliance with any applicable state securities or blue sky laws, or (ii)
pursuant to an exemption from registration under the Securities Act (including,
to a Permitted Transferee) and, if reasonably requested by any Stockholder Group
Representative, such Stockholder shall furnish the Company with an opinion of
counsel, which opinion of counsel shall be reasonably satisfactory to the
Company, to the effect that no such registration is required because of the
availability of such exemption; and (b) no Stockholder shall Transfer any shares
of Stock unless such Stockholder has provided at least seven (7) days advance
written notice to each of the Stockholder Group Representatives of such
Stockholder's intention to Transfer such shares of Stock. 

Section 4.4Termination.  This Agreement shall terminate on the date that is the
earliest to occur of: (i) the written agreement to terminate as unanimously
agreed upon by the  

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------



Stockholder Group Representatives; (ii) the consummation of a Change in Control;
or (iii) the dissolution of the Company.

Section 4.5Notices.  All notices or other communications required or permitted
hereunder shall be in writing and shall be deemed given, delivered and received
(a) when delivered, if delivered personally by a commercial messenger delivery
service with verification of delivery, (b) four (4) days after mailing, when
sent by registered or certified mail, return receipt requested and postage
prepaid, (c) one Business Day after delivery to a private courier service, when
delivered to a private courier service providing documented overnight service,
(d) on the date of delivery if delivered by facsimile or email and delivery
electronically confirmed before 5:00 p.m. (local time) on any Business Day, or
(e) on the next Business Day if delivered by facsimile or email and delivery
electronically confirmed either after 5:00 p.m. (local time) or on a
non-Business Day, in each case to the address, facsimile number or email
information set forth on Schedule 1 hereto which shall be supplemented from time
to time to the extent updated information is furnished in writing by any
Stockholder to the other Stockholders. 

Section 4.6Amendments and Waivers.  This Agreement may only be amended as
unanimously agreed upon by the Stockholder Group Representatives.  Except as
otherwise expressly set forth in this Agreement, the observance of any term of
this Agreement may be waived (either generally or in a particular instance and
either retroactively or prospectively), only as unanimously agreed upon by the
Stockholder Group Representatives. No waivers of or exceptions to any term,
condition or provision of this Agreement, in any one or more instances, shall be
deemed to be, or construed as, a further or continuing waiver of any such term,
condition or provision.  Any amendment or waiver in accordance herewith shall be
binding upon each party hereto. 

Section 4.7Assignment; Successors and Assigns.  Except as otherwise provided
herein, this Agreement shall not be assignable by any party without the written
consent of all of the Stockholder Group Representatives other than to Permitted
Transferees.  This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their Permitted Transferees. 

Section 4.8Severability.  If any provision of this Agreement shall be held or
deemed to be, or shall in fact be, invalid, inoperative or unenforceable as
applied to any particular case in any jurisdiction or jurisdictions, or in all
jurisdictions or in all cases, because of the conflicting of any provision with
any constitution or statute or rule of public policy or for any other reason,
such circumstance shall not have the effect of rendering the provision or
provisions in question, invalid, inoperative or unenforceable in any other
jurisdiction or in any other case or circumstance or of rendering any other
provision or provisions herein contained invalid, inoperative or unenforceable
to the extent that such other provisions are not themselves actually in conflict
with such constitution, statute or rule of public policy, but this Agreement
shall be reformed and construed in any such jurisdiction or case as if such
invalid, inoperative or unenforceable provision had never been contained herein
and such provision reformed so that it would be valid, operative and enforceable
to the maximum extent permitted in such jurisdiction or in such case. 

Section 4.9Counterparts.  This Agreement may be executed in two or more
counterparts (each of which need not be executed by each of the parties),
whether by original, photocopy, email (including pdf or similar format) or
facsimile, and each of which shall be  

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------



deemed an original and sufficient as if actual signature pages had been
delivered, but all of which together shall constitute one and the same
instrument.

Section 4.10Section Headings.  The headings contained in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement. 

Section 4.11Number; Gender.  Whenever used herein, the singular number shall
include the plural, the plural shall include the singular, and the use of any
gender shall include all genders. 

Section 4.12Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the law (other than the law governing conflict
of law questions) of the State of Illinois. 

Section 4.13Entire Agreement.  The parties hereto agree that this Agreement
constitutes the entire agreement among the parties with respect to the subject
matter hereof and supersedes all prior agreements and understandings between
them as to such subject matter; and there are no restrictions, agreements,
arrangements, oral or written, between any or all of the parties relating to the
subject matter hereof which are not fully expressed or referred to herein.  

Section 4.14Recapitalizations, Exchanges, etc.  The provisions of this Agreement
shall apply, to the full extent set forth herein, with respect to the Stock, to
any and all shares of capital stock of the Company and of any successor or
assign of the Company, whether by merger, consolidation, sale of assets or
otherwise, including by virtue of equity securities (or securities or other
instruments convertible into or exchangeable or exercisable for equity
securities) issued in respect of, in exchange for, or in substitution of Stock,
by reason of conversion, stock dividend, stock split, stock issuance, reverse
stock split, combination, recapitalization, reclassification, merger,
consolidation or otherwise. 

Section 4.15Submission to Jurisdiction.  Each Stockholder hereby irrevocably
submit in any suit, action or proceeding arising out of or related to this
Agreement or any of the transactions contemplated hereby, except those matters
required to be submitted to arbitration, to the jurisdiction of the United
States District Court for the Northern District of Illinois and the jurisdiction
of any court of the State of Illinois located in Cook County, Illinois and waive
any and all objections to jurisdiction that they may have under the laws of the
State of Illinois or the United States. 

Section 4.16Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY OR DISPUTE THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO  

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------



ENFORCE THE FOREGOING WAIVER, (II) EACH SUCH PARTY UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH SUCH PARTY MAKES THIS
WAIVER VOLUNTARILY, AND (IV) EACH SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS OF THIS
SECTION 4.17.

Section 4.17Attorneys’ Fees and Costs.  If any action at law or in equity,
including any action for declaratory relief, is brought by a party to this
Agreement, to enforce or interpret the provisions of this Agreement, the
prevailing party shall recover from the non-prevailing party any actual damages
and reasonable costs and expenses, including, without limitation, reasonable
attorneys’ fees incurred in connection with such dispute and litigation. 

[the remainder of this page is intentionally left blank;
signature page followS]

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Stockholders have executed and delivered this Agreement
as of the date first written above.

STOCKHOLDERS:

 

 

 

[Signature]

 

 

[Print Name of Stockholder]

 

--------------------------------------------------------------------------------

SIGNATURE PAGE TO STOCKHOLDERS AGREEMENT

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SCHEDULE 1

NAMES AND ADDRESSES OF STOCKHOLDERS

NameAddress/Facsimile Number or Email 

1.Gerard M. Jacobs31 N. Suffolk Lane, Lake Forest, IL  60045 

Email:  LakeGeneva91@gmail.com 

 

2.William C. Jacobs301 Mission Drive #383, New Smyrna Beach, FL  31268 

Email: Jake@BeachinCompany.com 

 

3. Roberti Jacobs Family Trust31 N. Suffolk Lane, Lake Forest, IL  60045 

Email: LakeGeneva91@gmail.com 

 

3. Nicholas S. Warrender328 55th Street B, Kenosha, WI  53140 

Email: Ape.anonymous@gmail.com   

--------------------------------------------------------------------------------